                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JERMAINE MORRIS,

      Plaintiff,                                    Case No. 18-cv-12702
                                                    Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

   ORDER (1) GRANTING DEFENDANT’S MOTION FOR SUMMARY
 JUDGMENT (ECF #11) AND (2) DENYING PLAINTIFF’S MOTION FOR
                SUMMARY JUDGMENT (ECF #10)

      In this action, Plaintiff Jermaine Morris challenges the denial of his

application for disability insurance benefits. (See Compl., ECF #1.) Morris and

Defendant Commissioner of Social Security have now filed cross-motions for

summary judgment. (See Motions, ECF ## 10, 11.)

      On August 2, 2019, the assigned Magistrate Judge issued a Report and

Recommendation in which she recommended that the Court grant the

Commissioner’s motion and deny Morris’ motion (the “R&R”). (See R&R, ECF

#12.) At the conclusion of the R&R, the Magistrate Judge informed the parties that

if they wanted to seek review of his recommendation, they needed to file specific

objections with the Court within fourteen days. (See id. at Pg. ID 577-78.)


                                         1
      Morris has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Morris has failed to file any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommendation to grant the

Commissioner’s Motion for Summary Judgment and deny Morris’ Motion for

Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) the Commissioner’s Motion for

Summary Judgment (ECF #11) is GRANTED and (2) Morris’ Motion for Summary

Judgment (ECF #10) is DENIED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: August 20, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 20, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
                                         2
